     Case 1:19-cv-01362-NONE-JLT Document 22 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     ROBERT HACKWORTH, JR.,                            No. 1:19-cv-1362 NONE JLT P
12                        Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                         MOTION FOR HEARING
13            v.
                                                         (Doc. 21)
14     E. AREVALOS, et al.,
15                        Defendant.
16

17           Plaintiff moves for a hearing to address his concerns regarding the delayed mailing of his

18   second amended complaint by institutional staff at Kern Valley State Prison. Plaintiff’s primary

19   concern appears to be that the pleading will be considered untimely even though he mailed it two

20   weeks before the filing deadline. While the Court did not receive this pleading until August 3,

21   2020—shortly after the filing deadline—plaintiff’s proof of service indicates that he submitted it for

22   mailing on July 15, 2020. (See Doc. 20 at 69.) Under the “mailbox rule,” when a pro se prisoner

23   gives prison authorities a pleading to mail to court, the court deems the pleading constructively

24   “filed” on the date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); see

25   Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule applies to Section

26   1983 suits filed by pro se prisoners”).

27   ////

28   ////
                                                        1
     Case 1:19-cv-01362-NONE-JLT Document 22 Filed 10/02/20 Page 2 of 2

 1           Pursuant to the mailbox rule, plaintiff’s second amended complaint is deemed timely filed,

 2   even though it was received after the filing deadline. Plaintiff’s motion for a hearing (Doc. 21) is

 3   therefore DENIED.

 4
     IT IS SO ORDERED.
 5

 6       Dated:     October 2, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
